Determination of respondent dated November 4, 2002, which affirmed the findings of an Administrative Law Judge, made after a hearing, that petitioner had violated the weight provisions of the New York City Traffic Rules and Regulations, and imposed a penalty, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Emily Jane Goodman, J.], entered August 6, 2003) dismissed, without costs.
The determination that petitioner’s vehicle was overweight in violation of 34 RCNY 4-15 (b) (9) is supported by substantial evidence. Although the summons inaccurately described where the violation was first observed, petitioner was sufficiently apprised of the charges against it and was not deprived of an opportunity to present a defense (see Matter of Resciniti v Department of Motor Vehs., 255 AD2d 589 [1998]). Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.